SUMMERS, Justice.
Defendant Abe McFarland was convicted of aggravated burglary of the dwelling of G. C. Flint in violation of Article 60 of the Criminal Code,1 On this appeal he assigns two errors to rulings of the trial judge.
During the trial the District Attorney offered defendant’s inculpatory admission or confession to which defense counsel objected that the oral statements were not freely and voluntarily given as required by Section 451 of Title 15 of the Revised Statutes.2
The questioned statements were made to Sheriff Parker. He testified that he first went over the Miranda warnings with defendant point by point, and in addition to reading the warnings he explained them to defendant. He stated that defendant said he understood the warnings. According to the Sheriff, no promises were made to secure a statement, nor were threats made. After explanation of the Miranda warnings, defendant signed a written waiver of his rights and agreed to make a statement. The entire interview took only ten minutes. During this time defendant admitted he entered the Flint home and agreed to direct the officers to the site where he had hidden the weapon he used, a screwdriver. The testimony establishes that he did in fact do this, and the screwdriver was offered in evidence.
The sheriff’s testimony is positive and straight-forward and is uncontradicted. Defendant did not take the stand out of the presence of the jury for the limited purpose of contradicting the sheriff’s testimony. The trial judge who had the opportunity to hear and observe the witness ruled that the statements were free and voluntary. There is no merit to this assignment.
The second assignment of error was reserved to the ruling of the trial judge denying defendant’s motion for a directed verdict.
*324A review of the evidence convine-ingly demonstrates that there is some evidence with respect to every element of the crime charged. The motion for directed verdict was therefore properly denied. State v. Douglas, 278 So.2d 485 (La.1972). There is no merit to this assignment.
For the reasons assigned, the conviction and sentence are affirmed.

. R.S. 14:60:
“Aggravated burglary is the unauthorized entering of any inhabited dwelling, or of any structure, water craft, or movable where a j)erson is present, with the intent to commit a felony or any theft therein, if the offender,
(1) Is armed with a dangerous weapon; or
(2) After entering arms himself with a dangerous weapon; or
(3) Commits a battery upon any person while in such place, or in entering or leaving such place.
“Whoever commits the crime of aggravated burglary shall be imprisoned at hard labor for not less than one nor more than thirty years.”


. R.S. 15:451:
“Before what purposes to be a confession can be introduced in evidence, it must be affirmatively shown that it was free and voluntary, and not made under the influence of fear, duress, intimidation, menaces, threats, inducements or promises.”